 PROB 12C                                                                             Report Date: August 23, 2019
(6/16)

                                       United States District Court
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                       for the                              EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                       Aug 23, 2019
                                                                                                 SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Samuel G. Ward                           Case Number: 0980 2:14CR00021-RMP-10
 Address of Offender:                                  , Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: April 20, 2015
 Original Offense:        Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1) and (b)(1)©
 Original Sentence:       Prison - 48 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James A. Goeke                    Date Supervision Commenced: January 12, 2017
 Defense Attorney:        Ronald A. Van Wert                Date Supervision Expires: January 11, 2020


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Ward is alleged to have violated his conditions of supervision
                        by being arrested for unlawful possession of a controlled substance, heroin, on or about
                        August 22, 2019.

                        On January 12, 2017, Mr. Samuel Ward signed his conditions of supervision for case
                        number, 2:14CR00021-RMP-10, indicating he understood all conditions ordered by the
                        Court. Specifically, Mr. Ward was made aware by the undersigned officer that he is to not
                        commit another federal state or local crime.

                        On August 22, 2019, according to Spokane Police report 2019-20159208, a Spokane Police
                        officer had been working a drug investigation and obtained a search warrant for a residence,
                        based on controlled purchases of heroin.

                        Spokane Police officers were outside the residence ready to serve the search warrant when
                        officers observed Mr. Ward pull up in his vehicle and go inside residence. The search
                        warrant was executed and Mr. Ward was detained.
Prob12C
Re: Ward, Samuel G.
August 23, 2019
Page 2

                      Mr. Ward was asked for his cell phone, which he told officers was inside the residence. Mr.
                      Ward also provided officers with his phone number. The officers found the phone ringing
                      on the bedroom floor. Also, a safe was located on the bed in the bedroom.

                      At the request of officers, Mr. Ward gave an officer his car keys and the keys opened up the
                      safe that was on the bed. Inside the safe was a large amount of heroin, drug sales equipment,
                      and $3,175 in U.S. currency. Officers also located a large amount of cocaine underneath the
                      bed, next to Mr. Ward’s phone.

                      Mr. Ward was booked into the Spokane County Jail for possession of a controlled substance
                      heroin.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     08/23/2019
                                                                            s/Corey M. McCain
                                                                            Corey M. McCain
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                         8/23/2019
                                                                            Date
